Exhibit 10.17

ALERUS FINANCIAL CORPORATION

2019  EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

The Participant specified below is hereby granted a restricted stock award (the
“Award”) by ALERUS FINANCIAL CORPORATION,  a  Delaware corporation (the
“Company”), under the ALERUS FINANCIAL CORPORATION 2019  EQUITY INCENTIVE PLAN
(the “Plan”). The Award shall be subject to the terms of the Plan and the terms
set forth in this Restricted Stock Award Agreement (“Award Agreement”).

Section 1.         Award.  The Company hereby grants to the Participant the
Award of restricted stock, which represents the right of the Participant to
enjoy the number of Covered Shares set forth in Section 2 below free of
restrictions once the Restricted Period ends, subject to the terms of this Award
Agreement and the Plan.

Section 2.          Terms of Restricted Stock Award. The following words and
phrases relating to the Award shall have the following meanings:

(a)         The “Participant” is ______________________________.

(b)         The “Grant Date” is ______________________________.

(c)         The number of “Covered Shares” is ______________________ Shares.

Except for words and phrases otherwise defined in this Award Agreement, any
capitalized word or phrase in this Award Agreement shall have the meaning
ascribed to it in the Plan.

Section 3.          Restricted Period.

(a)         The “Restricted Period” for each installment of Covered Shares set
forth in the table immediately below (each, an “Installment”) shall begin on the
Grant Date and end as described in the schedule set forth in the table
immediately below;  provided that the Participant’s Termination of Service has
not occurred prior thereto:

INSTALLMENT

RESTRICTED PERIOD WILL END ON:

[___] Covered Shares

[Date/Event/Other Condition]

[___] Covered Shares

[Date/Event/Other Condition]

[___] Covered Shares

[Date/Event/Other Condition]

 

(b)         Notwithstanding the foregoing provisions of this Section 3, the
Restricted Period for all the Covered Shares shall cease immediately and
completely upon the Participant’s Termination of Service due to the
Participant’s Disability or death.

(c)         Upon a Change in Control, the Award shall be treated in accordance
with Section 4.1 of the Plan.

 

 








(d)         Except as set forth in Section 3(b) and Section 3(c) above, if the
Participant’s Termination of Service occurs prior to the expiration of one or
more Restricted Periods, the Participant shall forfeit all rights, title and
interest in and to any Installment(s) still subject to a Restricted Period as of
such Termination of Service.

Section 4.          Delivery of Shares. Delivery of Shares or other amounts
under this Award Agreement and the Plan shall be subject to the following:

(a)         Compliance with Applicable Laws. Notwithstanding any other provision
of this Award Agreement or the Plan, the Company shall have no obligation to
deliver any Shares or make any other distribution of benefits under this Award
Agreement or the Plan unless such delivery or distribution complies with all
applicable laws and the applicable rules of any securities exchange or similar
entity.

(b)         Certificates Not Required.  To the extent that this Award Agreement
and the Plan provide for the issuance of Shares, such issuance may be effected
on a non-certificated basis, to the extent not prohibited by applicable law or
the applicable rules of any securities exchange or similar entity.

Section 5.          Withholding. All deliveries of Covered Shares shall be
subject to withholding of all applicable taxes. The Company shall have the right
to require the Participant (or if applicable, permitted assigns, heirs and
Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with the Award. Except as otherwise provided by the Committee, such
withholding obligations may be satisfied (a) through cash payment by the
Participant, (b) through the surrender of Shares that the Participant already
owns or (c) through the surrender of Shares to which the Participant is
otherwise entitled under the Plan; provided, however, that except as otherwise
specifically provided by the Committee, such Shares under clause (c) may not be
used to satisfy more than the maximum individual statutory tax rate for each
applicable tax jurisdiction, or such lesser amount as established by the
Company. In the instance the withholding obligation is satisfied through the
surrender of Shares, the Company will not deliver fractional Shares, and it will
pay, in lieu thereof, the Fair Market Value of such fractional Shares.

Section 6.          Non-Transferability of Award.  The Award, or any portion
thereof, is not transferable except as designated by the Participant by will or
by the laws of descent and distribution or pursuant to a domestic relations
order. Except as provided in the immediately preceding sentence, the Award shall
not be assigned, transferred, pledged, hypothecated or otherwise disposed of by
the Participant in any way whether by operation of law or otherwise, and shall
not be subject to execution, attachment or similar process. Any attempt at
assignment, transfer, pledge, hypothecation or other disposition of the Award
contrary to the provisions hereof, or the levy of any attachment or similar
process upon the Award, shall be null and void and without effect.

Section 7.          Dividends.  The Participant shall be entitled to receive a
payment in cash upon the expiration of the Restricted Period in an amount equal
in value to any dividends and distributions paid with respect to the Covered
Shares (other than dividends and distributions that may be issued with respect
to Shares by virtue of any corporate transaction, to the extent adjustment is
made pursuant to Section 3.4 of the Plan) during the Restricted Period;
provided, however, that no dividends or distributions shall be payable to or for
the benefit of the Participant with respect to record dates for such dividends
or distributions occurring before the Grant Date or on or after the date, if
any, on which the Participant has forfeited the respective Covered Shares.
Dividends and distributions shall be credited at the time the respective
dividends or distributions are paid and shall be accumulated, without interest,
and shall be subject to the same restrictions applicable to the underlying
Covered Shares.





2




Section 8.          Voting Rights. The Participant shall be entitled to vote the
Covered Shares during the Restricted Period applicable to each Installment;
provided, however, that the Participant shall not be entitled to vote Covered
Shares with respect to record dates occurring before the Grant Date or on or
after the date, if any, on which the Participant has forfeited those Covered
Shares.

Section 9.          Deposit of Restricted Stock Award.  All Shares issued with
respect to Covered Shares shall be registered in the name of the Participant and
shall be retained by the Company, or an agent of the Company, until the end of
the Restricted Period applicable to such Covered Shares. Upon expiration of a
Restricted Period with respect to any Covered Shares, such Shares shall be
delivered to the Participant in accordance with Section 4 hereof.

Section 10.        Heirs and Successors.  This Award Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring all or substantially all of the Company’s assets
or business. If any rights of the Participant or benefits distributable to the
Participant under this Award Agreement have not been settled or distributed at
the time of the Participant’s death, such rights shall be settled for and such
benefits shall be distributed to the Designated Beneficiary in accordance with
the provisions of this Award Agreement and the Plan. The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee in such form as the Committee
may require. The Participant’s designation of beneficiary may be amended or
revoked from time to time by the Participant in accordance with any procedures
established by the Committee. If a Participant fails to designate a beneficiary,
or if the Designated Beneficiary does not survive the Participant, any benefits
that would have been provided to the Participant shall be provided to the legal
representative of the estate of the Participant. If a Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the provision of the Designated Beneficiary’s benefits under this Award
Agreement, then any benefits that would have been provided to the Designated
Beneficiary shall be provided to the legal representative of the estate of the
Designated Beneficiary.

Section 11.        Administration. The authority to manage and control the
operation and administration of this Award Agreement and the Plan shall be
vested in the Committee, and the Committee shall have all powers with respect to
this Award Agreement as it has with respect to the Plan. Any interpretation of
this Award Agreement or the Plan by the Committee and any decision made by the
Committee with respect to this Award Agreement or the Plan shall be final and
binding on all persons.

Section 12.        Plan Governs.  Notwithstanding any provision of this Award
Agreement to the contrary, this Award Agreement shall be subject to the terms of
the Plan, a copy of which may be obtained by the Participant from the office of
the General Counsel of the Company. This Award Agreement shall be subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time. Notwithstanding any provision of this Award Agreement to the
contrary, in the event of any discrepancy between the corporate records of the
Company and this Award Agreement, the corporate records of the Company shall
control.

Section 13.        Not an Employment Contract.  Neither the Award nor this Award
Agreement shall confer on the Participant any rights with respect to continuance
of employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of the Participant’s employment or other
service at any time.

Section 14.        Amendment.  Without limitation of Section 17 and Section 18
below, this Award Agreement may be amended in accordance with the provisions of
the Plan, and may otherwise be amended in writing by the Participant and the
Company without the consent of any other person.





3




Section 15.        Governing Law.  This Award Agreement, the Plan and all
actions taken in connection herewith and therewith shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws, except as superseded by applicable
federal law.

Section 16.        Validity. If any provision of this Award Agreement is
determined to be illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but this Award Agreement
shall be construed and enforced as if such illegal or invalid provision had
never been included herein.

Section 17.        Section 409A Amendment. The Award is intended to be exempt
from Code Section 409A and this Award Agreement shall be administered and
interpreted in accordance with such intent. The Committee reserves the right
(including the right to delegate such right) to unilaterally amend this Award
Agreement without the consent of the Participant in order to maintain an
exclusion from the application of, or to maintain compliance with, Code Section
409A; and the Participant hereby acknowledges and consents to such rights of the
Committee.

Section 18.        Clawback.  The Award and any amount or benefit received under
the Plan shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of any applicable Company
or Subsidiary clawback policy (the “Policy”) or any applicable law, as may be in
effect from time to time. The Participant hereby acknowledges and consents to
the Company’s or a Subsidiary’s application, implementation and enforcement of
(a) the Policy and any similar policy established by the Company or a Subsidiary
that may apply to the Participant, whether adopted prior to or following the
date of this Award Agreement and (b) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, and agrees that
the Company or a Subsidiary may take such actions as may be necessary to
effectuate the Policy, any similar policy and applicable law, without further
consideration or action.

*        *        *        *        *

 





4




IN WITNESS WHEREOF,  the Company has caused this Award Agreement to be executed
in its name and on its behalf, and the Participant acknowledges understanding
and acceptance of, and agrees to, the terms of the Plan and this Award
Agreement, all as of the Grant Date.

 

ALERUS FINANCIAL CORPORATION

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

Print Name:

 

 

5

